                                     MINUTES



 CASE NUMBER:            MJ 19-00108KJM
 CASE NAME:              USA vs. Christian Norgaard
 ATTYS FOR PLA:          Rebecca Ann Perlmutter
 ATTYS FOR DEFT:         Dana S. Ishibashi
                         Tony Barry (USPTS)


       JUDGE:      Rom Trader                      REPORTER:      FTR C7

       DATE:       05/03/2019                      TIME:          1:37 - 1:52


COURT ACTION: EP: Detention Hearing -

Defendant Christian Norgaard present and in custody.

Counsel have reviewed the USPTS’ report.
Government stated its concerns.
Defendant in agreement with the report prepared by USPTS.

Court adopts the recommendation by USPTS, and finds that there are conditions of
release that can be imposed that will reasonably assure the appearance of the defendant
and the safety of the community.

The Motion to Detain is Denied.

The defendant be released on an unsecured bond in the amount of: $50,000.

   ·   (7b) Comply with pretrial services supervision, and abide by all conditions of
       release as directed by Pretrial Services. You are required to inform Pretrial
       Services within 24 hours of any contact with law enforcement, including but not
       limited to, any arrest, questioning (excludes instant offense), or traffic stop.

   ·   (7g2) Do not apply for/obtain a passport.

   ·   (7h3) Travel is restricted to: the island of Oahu.

   ·   (7m1) Contact is prohibited directly, indirectly, or through third parties with: co-
       defendants, co-conspirators, or witnesses in this and any related case. The U.S.
    Attorney's Office will provide Pretrial Services with initial and updated lists of
    names of persons with whom contact is prohibited.

·   (7s1) You are prohibited from owning, possessing, or controlling any firearm or
    ammunition. Immediately surrender all firearms and ammunition to an agent
    approved by Pretrial Services.

·   (7t1) Do not consume any alcoholic beverages or products containing alcohol
    while on bond.

·   (7u1) Do not use or possess illicit drugs, and do not be in the presence of illicit
    drug use or drug users/traffickers.

·   (7v2) To ensure compliance with the restriction on illicit drug use, submit to
    random drug detection testing and a substance abuse assessment and
    participate in any recommended treatment as approved by Pretrial Services. Do
    not obstruct, attempt to obstruct, or tamper with the drug detection testing
    process in any manner.

·   (7w2) To ensure compliance with the restriction on alcohol use, submit to
    random alcohol detection testing including remote alcohol testing devices, and a
    substance abuse assessment and participate in any recommended treatment as
    approved by Pretrial Services. Do not obstruct, attempt to obstruct, or tamper
    with the alcohol detection testing process in any manner.

·   (7x) Participate in inpatient and any recommended follow-up outpatient
    substance abuse treatment as approved by Pretrial Services. You are required
    to abide by all established rules of the program. Complete the residential phase
    of treatment at: Sand Island Treatment Center (SITC).

·   (7y) You must contribute toward the costs of the services required by this bond,
    to the extent you are financially able to do so, as determined by Pretrial Services.

·   (8v) Do not use or possess any identification, mail, bank related information, any
    other personal identification documents, or other financial information
    involving third parties, that were not legally issued to you. Provide Pretrial
    Services with all issued ID(s) and banking information for verification purposes.

·   (9a) In conjunction with the Ho‘okele program, the Court authorizes the
    defendant to participate in voluntary stress and anxiety counseling as arranged
    by Pretrial Services.

·   (10a2) A Bail Review Hearing will be scheduled to review the current conditions
    of release. Hearing to be scheduled: 60 days of release.

·   (10b) Do not drive unless properly licensed.

·   Release is delayed pending a bed space at SITC.
Defendant shall not commit any offense in violation of federal, state, or local law while
on release in this case.

Defendant shall appear at all proceedings as required and shall surrender for service of
any sentence imposed as directed.

You must cooperate in the collection of DNA sample if it is authorized by 42 U.S.C. §
14135a.

Mr. Ishibashi to prepare the order within 7 days.

Defendant remanded to the custody of the USM.

Submitted by: Toni Fujinaga, Courtroom Manager.
